          Case 4:19-cv-00172-CDL Document 23 Filed 11/06/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF GEORGIA
                                 COLUMBUS DIVISION


   KOSHA, LLC, et al.,

           Plaintiffs,
   v.                                                       Case No.: 4:19-cv-00172-CDL
   CLARENCE DEAN ALFORD, et al.,
            Defendants.
 _______________________________________/

                   NOTICE OF LIMITED APPEARANCE OF COUNSEL

        COMES NOW, JAMES C. EIDSON, ESQ., who gives this Notice of Limited Appearance

of Counsel in this case on behalf of Defendant, CLARENCE DEAN ALFORD (“Mr. Alford”),

for the sole purpose of appearing on behalf of Mr. Alford at the hearing scheduled for November

6, 2019 at 2:00 p.m. on Plaintiffs’ Application for Writ of Seizure or Attachment (Doc. 18). In

this regard, it is respectfully requested that copies of all pleadings, notices, orders, and other

documents filed herein be served upon James C. Eidson, Esq., THE EIDSON LAW FIRM, P.A.,

401 Rusmor Street, Orange Park, Florida 32073 (email: james@eidsonlawfirm.com).

        Respectfully submitted this 6th day of October, 2019.

                                                    THE EIDSON LAW FIRM, P.A.

                                                    By: /s/ James C. Eidson
                                                    JAMES C. EIDSON, Esq.
                                                    Florida Bar No.: 47695
                                                    401 Rusmor Street
                                                    Orange Park, FL 32073
                                                    Telephone: (904) 990-8080
                                                    Facsimile: (904) 990-1768
                                                    james@eidsonlawfirm.com
         Case 4:19-cv-00172-CDL Document 23 Filed 11/06/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

        I HEREBY certify that on this 6th day of November, 2019, a true and correct copy of the
foregoing Notice of Limited Appearance of Counsel was furnished electronically to all interested
parties through the Court’s CM/ECF system.

                                                   /s/ James C. Eidson
                                                   James C. Eidson, Esq.




                                               2
